DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021; 10/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukagshi (US 20160234500 A1).

Regarding claim 1, Tsukagshi teaches a receiving apparatus comprising: 
([0092] With reference to FIG. 3 again, the encoder 102 hierarchically encodes the moving image data Q(n) at 120 fps provided in the preprocessor 101. The encoder 102 classifies the image data items of the pictures in the moving image data Q(n) into a plurality of hierarchical layers.), wherein  
only image data regarding a lowermost frequency layer among the image data regarding the plurality of frequency layers is subjected to blending processing using image data regarding another frequency layer ([0075] In this embodiment, a plurality of hierarchal layers is divided into two hierarchal groups. Abase stream including the encoded image data items of the pictures in the lowest hierarchal group, and an enhancement stream including the encoded image data items of the pictures in a hierarchal group upper than the lowest hierarchal group are generated.), and 
the receiving apparatus further includes a processing section that obtains image data for display according to a display capability ([0033] Note that, in the present technology, for example, a display processing unit that provides third moving image data at a frame rate higher than the predetermined frame rate by interpolating the first moving image data provided in the image processing unit in a temporal direction may further be included.), using image data regarding layers from the lowermost frequency layer up to a predetermined higher frequency layer among the image data regarding the plurality of frequency layers (Fig. 2: In this changing process, the original moving image data is processed in units of three pictures. The image data items of the three pictures are averaged so that the image data item of a picture in the moving image data at the changed frame rate is generated. All of the image data items of the three pictures are used in this changing process, and thus the shutter aperture time ratio is 100% to the time covered by the original image sequence [0069]. [0069]-[0073]).

Regarding claim 2, Tsukagshi teaches the receiving apparatus according to claim 1, wherein 
the processing section performs de-blending processing on the image data regarding the lowermost frequency layer in a case of obtaining the image data for display by using image data regarding higher frequency layers than the lowermost frequency layer ([0141] Note that, in FIGS. 5(b) and 5(c), the numerical value in the double quotation marks “ ” is an exemplary pixel value in the image data item in each frame. For example, the image data items Z0, Z2, and Z4 have pixel values of “6”, “12”, and “8”, respectively, which are identical to the pixel values of “6”, “12”, and “8” of the image data items P0, P2, and P4. The values indicate that the image data items of the frames are restored to the state before the averaging process.).

Regarding claim 3, Tsukagshi teaches the receiving apparatus according to claim 2, wherein information regarding the blending processing is added to at least the image data regarding the lowermost frequency layer, and the processing section performs the de-blending processing on the image data regarding the lowermost frequency layer on a basis of the information regarding the blending processing (the one-bit field indicates whether the image data item corresponding to the encoded image data item of each picture included in the base stream is provided from an averaging process. The “1” means that the base stream includes a temporally varying element of a stream on a layer other than the lowest hierarchal layer. The “0” means that the base stream does not include a temporally varying element of a stream on a layer other than the lowest hierarchal layer. [0106]).

Regarding claim 4, Tsukagshi teaches the receiving apparatus according to claim 3, wherein the information regarding the blending processing includes information regarding (Fig. 2: All of the image data items of the three pictures are used in this changing process, and thus the shutter aperture time ratio is 100% to the time covered by the original image sequence.; The image data items of two pictures among the three pictures are used in this changing process, and thus the shutter aperture time ratio is 66.7% to the time covered by the original image sequence; The image data item of a picture among the three pictures is used in this changing process, and thus the shutter aperture time ratio is 33.3% to the time covered by the original image sequence. [0069]–[0071]).

Regarding claim 5, Tsukagshi teaches the receiving apparatus according to claim 1, wherein the predetermined frame frequency is four or more times higher than the frame frequency of the lowermost frequency layer (Fig. 2: 360fps 120fps 180fps 60 fps), and the image data regarding the plurality of frequency layers is obtained by hierarchically decomposing the image data at the predetermined frame frequency into three or more layers ([0093] FIG. 6 illustrates exemplary hierarchical encoding performed in the encoder 102. In this example, the data times are classified into five hierarchical layers from zero to four.).

Regarding claim 8, Tsukagshi teaches a receiving method comprising: 
a receiving section that receives image data regarding a plurality of frequency layers obtained by hierarchically decomposing image data at a predetermined frame frequency ([0092] With reference to FIG. 3 again, the encoder 102 hierarchically encodes the moving image data Q(n) at 120 fps provided in the preprocessor 101. The encoder 102 classifies the image data items of the pictures in the moving image data Q(n) into a plurality of hierarchical layers.), wherein  
only image data regarding a lowermost frequency layer among the image data regarding the plurality of frequency layers is subjected to blending processing using image data regarding ([0075] In this embodiment, a plurality of hierarchal layers is divided into two hierarchal groups. Abase stream including the encoded image data items of the pictures in the lowest hierarchal group, and an enhancement stream including the encoded image data items of the pictures in a hierarchal group upper than the lowest hierarchal group are generated.), and 
the receiving apparatus further includes a processing section that obtains image data for display according to a display capability ([0033] Note that, in the present technology, for example, a display processing unit that provides third moving image data at a frame rate higher than the predetermined frame rate by interpolating the first moving image data provided in the image processing unit in a temporal direction may further be included.), using image data regarding layers from the lowermost frequency layer up to a predetermined higher frequency layer among the image data regarding the plurality of frequency layers (Fig. 2: In this changing process, the original moving image data is processed in units of three pictures. The image data items of the three pictures are averaged so that the image data item of a picture in the moving image data at the changed frame rate is generated. All of the image data items of the three pictures are used in this changing process, and thus the shutter aperture time ratio is 100% to the time covered by the original image sequence [0069]. [0069]-[0073]).

Regarding claim 9, Tsukagshi teaches the method according to claim 8, wherein 
the processing section performs de-blending processing on the image data regarding the lowermost frequency layer in a case of obtaining the image data for display by using image data regarding higher frequency layers than the lowermost frequency layer ([0141] Note that, in FIGS. 5(b) and 5(c), the numerical value in the double quotation marks “ ” is an exemplary pixel value in the image data item in each frame. For example, the image data items Z0, Z2, and Z4 have pixel values of “6”, “12”, and “8”, respectively, which are identical to the pixel values of “6”, “12”, and “8” of the image data items P0, P2, and P4. The values indicate that the image data items of the frames are restored to the state before the averaging process.).

Regarding claim 10, Tsukagshi teaches the receiving method according to claim 9, wherein information regarding the blending processing is added to at least the image data regarding the lowermost frequency layer, and the processing section performs the de-blending processing on the image data regarding the lowermost frequency layer on a basis of the information regarding the blending processing (the one-bit field indicates whether the image data item corresponding to the encoded image data item of each picture included in the base stream is provided from an averaging process. The “1” means that the base stream includes a temporally varying element of a stream on a layer other than the lowest hierarchal layer. The “0” means that the base stream does not include a temporally varying element of a stream on a layer other than the lowest hierarchal layer. [0106]).

Regarding claim 11, Tsukagshi teaches the receiving method according to claim 10, wherein the information regarding the blending processing includes information regarding images to be blended and information regarding blending proportions (Fig. 2: All of the image data items of the three pictures are used in this changing process, and thus the shutter aperture time ratio is 100% to the time covered by the original image sequence.; The image data items of two pictures among the three pictures are used in this changing process, and thus the shutter aperture time ratio is 66.7% to the time covered by the original image sequence; The image data item of a picture among the three pictures is used in this changing process, and thus the shutter aperture time ratio is 33.3% to the time covered by the original image sequence. [0069]–[0071]).

Tsukagshi teaches the receiving method according to claim 8, wherein the predetermined frame frequency is four or more times higher than the frame frequency of the lowermost frequency layer (Fig. 2: 360fps 120fps 180fps 60 fps), and the image data regarding the plurality of frequency layers is obtained by hierarchically decomposing the image data at the predetermined frame frequency into three or more layers ([0093] FIG. 6 illustrates exemplary hierarchical encoding performed in the encoder 102. In this example, the data times are classified into five hierarchical layers from zero to four.).

Regarding claim 15, Tsukagshi teaches a transmitting apparatus comprising: 
a processing section that hierarchically decomposes image data at a predetermined frame frequency, that performs blending processing only on image data regarding a lowermost frequency layer to be blended with image data regarding another frequency layer, ([0092] With reference to FIG. 3 again, the encoder 102 hierarchically encodes the moving image data Q(n) at 120 fps provided in the preprocessor 101. The encoder 102 classifies the image data items of the pictures in the moving image data Q(n) into a plurality of hierarchical layers.), 
and that obtains image data regarding a plurality of frequency layers; ([0075] In this embodiment, a plurality of hierarchal layers is divided into two hierarchal groups. Abase stream including the encoded image data items of the pictures in the lowest hierarchal group, and an enhancement stream including the encoded image data items of the pictures in a hierarchal group upper than the lowest hierarchal group are generated.), and 
and a transmitting section that transmits the image data regarding the plurality of frequency layers. ( [0066] The transmission device 100 transmits a transport stream TS that is a container over broadcasting waves [0033] Note that, in the present technology, for example, a display processing unit that provides third moving image data at a frame rate higher than the predetermined frame rate by interpolating the first moving image data provided in the image processing unit in a temporal direction may further be included.), 

Regarding claim 16, Tsukagshi teaches a transmitting method comprising: 
a procedure of hierarchically decomposing image data at a predetermined frame frequency, performing blending processing only on image data regarding a lowermost frequency layer to be blended with image data regarding another frequency layer, ([0092] With reference to FIG. 3 again, the encoder 102 hierarchically encodes the moving image data Q(n) at 120 fps provided in the preprocessor 101. The encoder 102 classifies the image data items of the pictures in the moving image data Q(n) into a plurality of hierarchical layers.), 
and that obtains image data regarding a plurality of frequency layers; ([0075] In this embodiment, a plurality of hierarchal layers is divided into two hierarchal groups. Abase stream including the encoded image data items of the pictures in the lowest hierarchal group, and an enhancement stream including the encoded image data items of the pictures in a hierarchal group upper than the lowest hierarchal group are generated.), and 
and a transmitting section that transmits the image data regarding the plurality of frequency layers. ( [0066] The transmission device 100 transmits a transport stream TS that is a container over broadcasting waves [0033] Note that, in the present technology, for example, a display processing unit that provides third moving image data at a frame rate higher than the predetermined frame rate by interpolating the first moving image data provided in the image processing unit in a temporal direction may further be included.), 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagshi in view of Fairhurst (US 20210136421 A1).

Regarding claim 7, Tsukagshi teaches the receiving apparatus according to claim 1. Tsukagshi does not teach the following limitations, however, in an analogous art, Fairhurst teaches wherein the image data at the predetermined frame frequency includes image data having a shutter angle of 360o (a video may be captured at a frame rate of 120 Hz with a 100% (i.e., 360 degree) shutter interval (i.e., 1/120 seconds), in order for a 60 Hz extracted video sequence to have an effective 50% (i.e., 180 degree) shutter interval. [0029]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Tsukagshi and apply them to Fairhurst. One would be motivated as such as it enables compensating non-ideal shutter intervals for an extracted lower frame rate video, thus reducing motion based artifacts.

Regarding claim 14, Tsukagshi teaches the receiving method according to claim 8. Tsukagshi does not teach the following limitations, however, in an analogous art, Fairhurst teaches wherein the image data at the predetermined frame frequency includes image data having a shutter angle of 360o (a video may be captured at a frame rate of 120 Hz with a 100% (i.e., 360 degree) shutter interval (i.e., 1/120 seconds), in order for a 60 Hz extracted video sequence to have an effective 50% (i.e., 180 degree) shutter interval. [0029]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Tsukagshi and apply them to Fairhurst. One would be motivated as such as it enables compensating non-ideal shutter intervals for an extracted lower frame rate video, thus reducing motion based artifacts.


Allowable Subject Matter
Claims 6, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486